Exhibit 10.1

 

 

TENTH AMENDMENT

TO

CREDIT AGREEMENT

DATED AS OF JUNE 28, 2017

AMONG

CARRIZO OIL & GAS, INC.,

AS BORROWER,

THE GUARANTORS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

AND ROYAL BANK OF CANADA,

AS CO-SYNDICATION AGENTS,

COMPASS BANK AND SG AMERICAS SECURITIES, LLC,

AS CO-DOCUMENTATION AGENTS

AND

THE LENDERS PARTY HERETO

 

 

WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC.

AND CAPITAL ONE, NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGERS AND BOOKRUNNERS



--------------------------------------------------------------------------------

TENTH AMENDMENT TO CREDIT AGREEMENT

THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Tenth Amendment”) dated as of
June 28, 2017, among CARRIZO OIL & GAS, INC., a Texas corporation (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”); the Lenders
listed on the signature pages hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
Agents party thereto are parties to that certain Credit Agreement dated as of
January 27, 2011 (as amended by that certain First Amendment dated as of
March 26, 2012, that certain Resignation, Consent and Appointment Agreement
dated as of April 20, 2012, that certain Second Amendment dated as of
September 4, 2012, that certain Third Amendment dated as of September 27, 2012,
that certain Fourth Amendment dated as of October 9, 2013, that certain Fifth
Amendment dated as of October 7, 2014, that certain Sixth Amendment dated as of
May 5, 2015, that certain Seventh Amendment dated as of October 30, 2015, that
certain Eighth Amendment dated as of May 3, 2016, that certain Ninth Amendment
dated as of May 4, 2017, and as otherwise amended, supplemented or modified, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit and
other financial accommodations available to and on behalf of the Borrower.

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders are willing to do so on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into
this Tenth Amendment, and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Tenth Amendment. Unless otherwise indicated, all section and
article references in this Tenth Amendment refer to sections and articles of the
Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02: Section 1.02 is hereby amended by adding,
amending or restating, as the case may be, the following defined terms as
follows:

“Additional Consideration” has the meaning assigned to such term in the EXL
Purchase Agreement; provided that such amount shall not exceed $80,000,000 in
the aggregate.



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of March 26, 2012, that certain
Resignation, Consent and Appointment Agreement dated as of April 20, 2012, that
certain Second Amendment to Credit Agreement dated as of September 4, 2012, that
certain Third Amendment to Credit Agreement dated as of September 27, 2012, that
certain Fourth Amendment to Credit Agreement dated as of October 9, 2013, that
certain Fifth Amendment to Credit Agreement dated as of October 7, 2014, that
certain Sixth Amendment to Credit Agreement dated as of May 5, 2015, that
certain Seventh Amendment to Credit Agreement dated as of October 30, 2015, that
certain Eighth Amendment dated as of May 3, 2016, that certain Ninth Amendment
dated as of May 4, 2017, that certain Tenth Amendment to the Credit Agreement
dated as of June 28, 2017, and as the same may from time to time be further
amended, modified, supplemented or restated.

“Consolidated Net Income” means, for any period, the aggregate of the net income
(or loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following (without duplication): (a) the net
income of any Person (including any Unrestricted Subsidiary) in which the
Borrower or any Consolidated Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of the Borrower and the Consolidated Subsidiaries in accordance with GAAP),
except to the extent of the amount of dividends or distributions actually paid
in cash during such period by such other Person to the Borrower or to a
Consolidated Subsidiary, as the case may be (it being understood that any cash
distributions received by the Borrower or any of the Restricted Subsidiaries in
respect of its profit interests in Avista JV Partner shall be included in the
calculation of Consolidated Net Income for any period of determination to the
extent such cash distributions were so received during such period); (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by such Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary non-cash gains or losses during such period
and (e) any gains or losses attributable to writeups or writedowns of assets,
including ceiling test writedowns; and provided further that if, during such
period (or, with respect to any pro forma calculation pursuant to this
Agreement, after the end of such period but

 

- 2 -



--------------------------------------------------------------------------------

prior to or substantially simultaneously with the date on which such pro forma
calculation is made), (i) the Borrower or any Consolidated Subsidiary shall
acquire or dispose of any proved producing Oil and Gas Properties in a
transaction involving aggregate consideration in an amount in excess of 2% of
the Borrower’s proved oil and natural gas properties asset balance as of the end
of the most recently ended fiscal quarter or fiscal year for which financial
statements have been delivered pursuant to Section 8.01(a) or 8.01(b), as the
case may be, or (ii) a Subsidiary which, together with its Subsidiaries, owns
proved producing Oil and Gas Properties which represent more than 2% of the
Borrower’s proved oil and natural gas properties asset balance as of the end of
the most recently ended fiscal quarter or fiscal year for which financial
statements have been delivered pursuant to Section 8.01(a) or 8.01(b), as the
case may be, shall be redesignated as either an Unrestricted Subsidiary or a
Restricted Subsidiary, then Consolidated Net Income shall be calculated after
giving pro forma effect to such acquisition, disposition or redesignation, as if
such acquisition, disposition or redesignation had occurred on the first day of
such period. For the avoidance of doubt, the aggregate of the net income (or
loss) attributable to any Unrestricted Subsidiaries shall be excluded in
calculating Consolidated Net Income except as otherwise provided in clause
(a) of the preceding sentence.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
obligations of such Person to pay the deferred purchase price of Property or
services (other than (i) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business and
(ii) accounts payable incurred in the ordinary course of business which are
either (x) not more than 90 days past due or (y) being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise to be secured by) a
Lien on any Property of such Person, whether or not such Debt has been assumed
by such Person, provided that the amount of Debt for purposes of clause
(f) shall be an amount equal to the lesser of the unpaid amount of such Debt and
the fair market value of the encumbered Property; (g) all Debt (as defined in
the other clauses of this definition) of others guaranteed by such Person or in
respect of which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) obligations to

 

- 3 -



--------------------------------------------------------------------------------

deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments (but only to the
extent of such advance payments and only to the extent such commodities, goods
or services have not been delivered), other than gas balancing arrangements in
the ordinary course of business; (i) any Debt of a partnership for which such
Person is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; (j) Disqualified Capital
Stock of such Person; and (k) the undischarged balance of any production payment
created by such Person or for the creation of which such Person directly or
indirectly received payment. Notwithstanding anything to the contrary herein or
in the other Loan Documents, “Debt” shall not include (i) obligations to pay for
drilling expenses, capital expenditure costs, overhead charges and other
drilling carry costs, up to an aggregate amount not to exceed $40,000,000, or
any guarantee thereof or (ii) any obligation to pay Additional Consideration
until the amount, if any, of Additional Consideration is determined at the end
of each of 2018, 2019 and 2020, at which time such amount of Additional
Consideration shall be counted as Debt until paid. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other monetary obligations outstanding under this Agreement and all
of the Commitments are terminated; provided that only the portion of Equity
Interest which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Capital Stock; provided, further,
that if such Equity Interest is issued to any employee or to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability; provided, further, that any
class of Equity Interest of such Person that by its terms authorizes such Person
to satisfy its obligations

 

- 4 -



--------------------------------------------------------------------------------

thereunder by delivery of any Equity Interest that is not Disqualified Capital
Stock shall not be deemed to be Disqualified Capital Stock. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified
Capital Stock solely because the holders of the Equity Interest have the right
to require the Borrower to repurchase or redeem such Equity Interest upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Capital Stock if (x) the terms of such Equity Interest provide that
the Borrower may not repurchase or redeem any such Equity Interest pursuant to
such provisions unless such repurchase or redemption complies with Section 9.04
or (y) the terms of such Equity Interest provide that the Borrower may not
repurchase or redeem any such Equity Interest pursuant to such provisions prior
to the date on which there are no Loans, LC Exposure or other monetary
obligations outstanding under this Agreement and all of the Commitments are
terminated. The amount (or principal amount) of Disqualified Capital Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrower and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Capital Stock, exclusive of accrued dividends.
For the avoidance of doubt, the Preferred Shares shall not be deemed to be
Disqualified Capital Stock for purposes of this Agreement.

“EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period, plus (b) the following expenses or charges to the extent deducted in
calculating Consolidated Net Income for such period (without duplication):
interest expense, income taxes, depreciation, depletion, amortization,
exploration expenses, all non-cash charges arising from the write-off of
intangible assets and all other noncash charges or expenses, minus (c) all
noncash income included in the calculation of Consolidated Net Income for such
period; provided that for purposes of determining EBITDA for (i) the four
consecutive fiscal quarter period ending September 30, 2017, EBITDA for such
period shall be deemed to be equal to EBITDA for the fiscal quarter ending
September 30, 2017 multiplied by four, (ii) the four consecutive fiscal quarter
period ending December 31, 2017, EBITDA for such period shall be deemed to be
equal to EBITDA for the fiscal quarters ending September 30, 2017 and
December 31, 2017 multiplied by two, and (iii) the four consecutive fiscal
quarter period ending March 31, 2018, EBITDA for such period shall be deemed to
be equal to EBITDA for the fiscal quarters ending September 30, 2017,
December 31, 2017 and March 31, 2018 multiplied by 4/3.

“Equity Proceeds Account” means a segregated deposit account or securities
account, which deposit account or securities accounts contains only proceeds
from any sale of Equity Interests by the Borrower.

 

- 5 -



--------------------------------------------------------------------------------

“EXL Acquisition” means the acquisition by the Borrower and/or its Restricted
Subsidiaries of certain Oil and Gas Properties of EXL Petroleum Management, LLC
pursuant to the EXL Purchase Agreement.

“EXL Acquisition Financing Equity Interests” means Equity Interests issued to
fund the EXL Acquisition.

“EXL Purchase Agreement” means that certain Purchase and Sale Agreement to be
dated on or about the Tenth Amendment Effective Date between EXL Petroleum
Management, LLC, as seller, and Carrizo (Permian) LLC, as buyer.

“Preferred Shares” mean the Series A Preferred Stock, par value $0.01, issued
pursuant to that certain Statement of Resolutions of 8.875% Redeemable Preferred
Stock of Carrizo Oil & Gas, Inc. dated June 28, 2017.

“Tenth Amendment Effective Date” means June 28, 2017.

2.2 Amendment to Section 9.02. Section 9.02 is hereby amended by adding the
following Section 9.02(k):

“(k) any Additional Consideration.

2.3 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended by adding
the following Sections to the end thereof:

“(ix) provided that no Default, Event of Default or Borrowing Base Deficiency
exists at the time of declaration thereof or would result from the payment
thereof, the Borrower may declare and pay dividends with respect to the
Preferred Shares (I) in an amount not to exceed the lesser of (A) 0.50
multiplied by the amount of net cash proceeds received by the Borrower from the
sale of its Equity Interests (other than Disqualified Capital Stock, EXL
Acquisition Financing Equity Interests or Equity Interests issued to fund
amounts on deposit in the Equity Proceeds Account and excluding net cash
proceeds used to make a Restricted Payment pursuant to clause (x) below) on or
after the Tenth Amendment Effective Date or (B) $50,000,000 and (II) in an
unlimited amount provided that, with respect to this clause II, after giving pro
forma effect to the payment of any such dividend, the ratio of Total Debt as of
such date to EBITDA (as of the end of the most recently ended fiscal quarter or
fiscal year for which financial statements have been delivered pursuant to
Section 8.01(a) or 8.01(b)) of the Borrower would not be greater than 3.25 to
1.00 and the Borrower would have Availability greater than or equal to 15% of
the Borrowing Base,

 

- 6 -



--------------------------------------------------------------------------------

(x) provided that no Default, Event of Default or Borrowing Base Deficiency
exists or would result therefrom, the Borrower may (I) redeem, repurchase,
retire, defease or otherwise acquire any of its Equity Interests in exchange for
additional shares of its Equity Interests (other than Disqualified Capital
Stock) or (II) make any Restricted Payment with the proceeds from a
substantially concurrent sale of Equity Interests (other than Disqualified
Capital Stock, EXL Acquisition Financing Equity Interests or Equity Interests
issued to fund amounts on deposit in the Equity Proceeds Account), with a sale
being deemed substantially concurrent if such redemption, repurchase,
retirement, defeasance or acquisition of Equity Interests or Restricted Payment
occurs not more than 150 days after such sale,

(xi) provided that no Default, Event of Default or Borrowing Base Deficiency
exists or would result therefrom, the Borrower may redeem its Preferred Shares
in an amount equal to the net cash proceeds of any Sale of Property which is not
prohibited by Section 9.11; provided that, (i) with respect to any Sale of
Property pursuant to clause (d) of Section 9.11, the Borrower shall have first
made any prepayment and/or deposit of cash collateral required by
Section 3.04(c)(iii), and (ii) after giving pro forma effect to any such Sale of
Property and redemption of Preferred Shares, the ratio of Total Debt as of such
date to EBITDA (as of the end of the most recently ended fiscal quarter or
fiscal year for which financial statements have been delivered pursuant to
Section 8.01(a) or 8.01(b)) of the Borrower would not be greater than 2.75 to
1.00 and the Borrower would have Availability greater than or equal to 15% of
the Borrowing Base, and

(xii) Restricted Payments made using net cash proceeds received by the Borrower
from the sale of its Equity Interests (other than Disqualified Capital Stock or
EXL Acquisition Financing Equity Interests) on or after the Tenth Amendment
Effective Date which are deposited and held in the Equity Proceeds Account
within five (5) Business Days of the receipt of such proceeds by the Borrower.”

2.4 Amendment to Section 9.04(b). Section 9.04(b) is hereby amended by
(a) deleting the text reading “and” at the end of clause (D) thereof and
replacing it with text reading “,”, (b) inserting text reading “, and” directly
at the end of clause (E) thereof and (c) inserting a new clause (F) directly at
the end of such section reading in its entirety as follows:

“(F) any special mandatory redemption as a result of the Borrower’s failure to
make the EXL Acquisition required by the terms of any Senior Notes intended by
the Borrower in whole or in part to be used to fund the EXL Acquisition;”

 

- 7 -



--------------------------------------------------------------------------------

2.5 Amendment to Article IX. Article IX is hereby amended by adding the
following Section 9.18:

“Section 9.18 Equity Proceeds Account. If at any time the Borrower issues Equity
Interests a Borrowing Base Deficiency, Default or Event of Default exists, the
Borrower will not deposits the proceeds of such issuance into an Equity Proceeds
Account.”

Section 3. Conditions Precedent. This Tenth Amendment shall become effective on
the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (such date, the “Tenth Amendment Effective
Date”):

3.1 The Administrative Agent shall have received, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement.

3.2 The Administrative Agent shall have received from Lenders constituting the
Majority Lenders, the Borrower and the Guarantors, counterparts (in such number
as may be requested by the Administrative Agent) of this Tenth Amendment signed
on behalf of such Person.

3.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Tenth Amendment.

3.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require in connection with
the transactions contemplated hereby.

The Administrative Agent is hereby authorized and directed to declare this Tenth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Tenth Amendment, shall remain in full force and effect following the
effectiveness of this Tenth Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Tenth Amendment; (b) ratifies
and affirms (i) its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby, and (ii) that the Liens created by the Loan Documents to which
it is a party are valid and continuing and secure the Obligations in accordance
with the terms thereof, after giving effect to this Tenth Amendment; and
(c) represents and warrants to the Lenders that on and as of the date hereof,
and immediately after giving effect to the terms of this Tenth Amendment (i) all
of the representations and warranties of the Borrower and the Guarantors
contained in the Loan Documents are true and correct in all material respects,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in

 

- 8 -



--------------------------------------------------------------------------------

which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date, and (ii) no
Default or Event of Default has occurred and is continuing.

4.3 Loan Document. This Tenth Amendment is a Loan Document.

4.4 Counterparts. This Tenth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Tenth Amendment by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

4.5 NO ORAL AGREEMENT. THIS TENTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

4.6 GOVERNING LAW. THIS TENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

4.7 Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
Tenth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

4.8 Severability. Any provision of this Tenth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.9 Successors and Assigns. This Tenth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     CARRIZO OIL & GAS, INC.     By:  

/s/ David L. Pitts

      David L. Pitts       Vice President and Chief Financial Officer

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

GUARANTORS:         BANDELIER PIPELINE HOLDING, LLC,     CARRIZO (EAGLE FORD)
LLC,     CARRIZO (MARCELLUS) LLC,     CARRIZO (MARCELLUS) WV LLC,     CARRIZO
MARCELLUS HOLDING INC.,     CARRIZO (NIOBRARA) LLC,     CARRIZO (PERMIAN) LLC,  
  CARRIZO (UTICA) LLC,     CLLR, INC.,     HONDO PIPELINE, INC.,     And    
MESCALERO PIPELINE, LLC,     By:  

/s/ David L. Pitts

      David L. Pitts       Vice President

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

LENDERS:     WELLS FARGO BANK,     NATIONAL ASSOCIATION,     as Administrative
Agent and a Lender     By:  

/s/ Greg Smothers

    Name:  

Greg Smothers

    Title:  

Director

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Jeff Ard

Name:  

Jeff Ard

Title:  

Vice President

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as a Lender

By:  

/s/ Robert James

Name:  

Robert James

Title:  

Director

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By:  

/s/ Sharada Manne

Name:  

Sharada Manne

Title:  

Managing Director

By:  

/s/ Dixon Schultz

Name:  

Dixon Schultz

Title:  

Managing Director

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender

By:  

/s/ Elena Robenic

Name:  

Elena Robenic

Title:  

Managing Director

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:  

/s/ Kathleen J. Bowen

Name:  

Kathleen J. Bowen

Title:  

Managing Director

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jessica McGuire

Name:  

Jessica McGuire

Title:  

Vice President

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ Alan Dawson

Name:  

Alan Dawson

Title:  

Director

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Ushma Dedhiya

Name:  

Ushma Dedhiya

Title:  

Authorized Signatory

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Ronald E. McKaig

Name:  

Ronald E. McKaig

Title:  

Managing Director

 

Signature Page to Tenth Amendment to Credit Agreement

Carrizo Oil & Gas, Inc.